United States Securities And Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21757 American Independence Funds Trust (Exact name of registrant as specified in charter) 225 West 34th Street,New York, NY10122 (Address of principal executive offices)(Zip code) Eric Rubin, President, 225 West 34th Street,New York, NY10122 (Name and address of agent for service) with a copy to: Jon Rand, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Registrant's telephone number, including area code: (212) 488-1331 Date of fiscal year end:10/31/2014 Date of reporting period: 10/31/2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17CRF 270.30e-1). The American Independence Funds Annual Report – October 31, 2014 President’s Letter to Shareholders 1 Management Fund Commentaries and Fund Performance 3 Stock Fund Schedule of Portfolio Investments 23 Risk-Managed Allocation Fund Schedule of Portfolio Investments 25 International Alpha Strategies Fund Schedule of Portfolio Investments 26 Kansas Tax-Exempt Bond Fund Schedule of Portfolio Investments 30 Boyd Watterson Short-Term Enhanced Bond Fund Schedule of Portfolio Investments 36 Boyd Watterson Core Plus Fund Schedule of Portfolio Investments 40 U.S. Inflation-Indexed Fund Schedule of Portfolio Investments 44 Statements of Assets and Liabilities 46 Statements of Operations 48 Statements of Changes in Net Assets 50 Financial Highlights 56 Notes to Financial Statements 66 Report of Independent Registered Public Accounting Firm 78 Additional Fund Information Portfolio Summaries 79 Table of Shareholder Expenses 81 Other Tax Information 83 Approval of Advisory and Sub-Advisory Agreements 84 Trustees and Officers 86 A description of the policies and procedures that the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-866-410-2006 or on the Securities and Exchange Commission’s website at http://www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available (i) without charge, upon request, by calling 1-866-410-2006 and (ii) on the Securities and Exchange Commission’s website at http://www.sec.gov. Schedules of Portfolio Investments as of January 31 and July 31 are available without charge, on the Securities and Exchange Commission’s website at http://www.sec.gov. American Independence Funds President’s Letter to Shareholders Dear Fellow Shareholder: I am pleased to present you with the Annual Report for the American Independence Funds (the “Funds” or for each fund separately, a “Fund”) for the year ending October 31, 2014. The Funds’ fiscal year 2014 brought strong investment performance for both U.S. stocks and, perhaps surprisingly, bonds. In fact, with both broad equity and bond markets performing positively in the United States, 2014’s financial markets may be characterized by a divergence between the relative strength of the U.S. and slower growth and more difficult investment conditions in many other economies. To ence Funds Trust By (Signature and Title) /s/ Eric M. Rubin Eric M. Rubin President Date: January 7, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Eric M. Rubin Eric M. Rubin President Date: January 7, 2015 By (Signature and Title) /s/ Susan L. Silva Susan L. Silva Treasurer Date: January 7, 2015
